          Case 5:19-cv-00170-gwc Document 57 Filed 01/06/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF VERMONT


UNITED STATES SECURITIES AND                          :
EXCHANGE COMMISSION,                                  :
                                                      :
                       Plaintiff,                     :       Civil No.: 5:19-cv-170
               v.                                     :
                                                      :
TRUDY GILMOND, OLIVE GILMOND, and                     :
KELLIE KING,                                          :
                                                      :
                       Defendants.                    :


                                       STATUS REPORT
       The United States Securities and Exchange Commission (“Commission”) provides the

following to advise the Court on the status of the settlement in this matter:

       On December 7, 2020, the Court granted the parties’ request to extend the stay in this

matter until January 7, 2020, as the parties attempted to finalize a resolution reached during an

Early Neutral Evaluation on May 6, 2020. (Dkt. No. 56). Defendants’ Counsel advised the

Commission that the defendants would be able to complete the last settlement contingency on

January 12, 2021. The Commission has provided payment instructions to Defendants’ Counsel.

The Commission intends to file a Stipulation to Dismiss this action with prejudice, as soon as the

Commission confirms the receipt of the agreed upon settlement amount.
         Case 5:19-cv-00170-gwc Document 57 Filed 01/06/21 Page 2 of 2




Dated: January 6, 2021
       Washington, D.C.


                                    Respectfully submitted,


                                    s/Michael J. Roessner
                                    Michael J. Roessner
                                    Attorney for Plaintiff
                                    United States Securities and Exchange Commission
                                    100 F Street, N.E., Mail Stop 5631
                                    Washington, D.C. 20549
                                    (202) 551-4347 (Phone)
                                    (703) 813-9366 (Fax)
